Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention:
Species A: claims 3-11, 13-14 recite patentably distinct species of “wherein dynamically modulating the flow rate of the agent” with species to modulate the flow rate of the agent. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below:
i. “using cardiovascular flow of blood in the vascular system to modulate the concentration of the agent flowing through the system”  (claim 3)
ii. “modulating the concentration of the agent in the liquid” (claim 4)
iii. “modulating the flow rate of the liquid including the agent” (claim 5)
iv. “modulating the flow rate of the agent between high and low values respectively above and below an offset value” (claim 6)
v. “pseudoperiodically or periodically modifying the flow rate of the agent” (claim 7)
vi. “modulating the flow rate of the agent using a waveform selected from the group consisting of: a sinusoidal waveform, a swept sinusoidal waveform, a triangle waveform, a square waveform, an arbitrary waveform, and a combination thereof” (claim 8)
vii. “modifying a frequency at which the flow rate in the liquid is modified over time” claim 9)
viii. “generating contrast flows based on the cardiac cycle of the vascular system, therein facilitating ECG gating in which a phase relationship of modulation of the agent is synchronized with the cardiac cycle” (claim 10)

x. “modifying a frequency at which the flow rate of the agent is varied by sweeping over a range of frequencies” (claim 13)
xi. “using cardiovascular flow of blood in the vascular system as a carrier signal, coding data onto the cardiovascular flow byP190166US01 (WARF.125PA)17 modulating one or more of frequency, phase and amplitude characteristics of the concentration of the agent injected via the liquid as the concentration is dynamically modulated; and characterizing the vascular system includes detecting changes in the data coded onto the cardiovascular flow as the blood flows through the vascular system” (claim 14).
. The species are independent or distinct because they are directed to different specific techniques to perform the modulation of the agent within the blood stream that would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h).
The disclosed species under the claimed genus of “dynamically modulating the flow rate of the agent " are not connected in any of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect under the disclosure, and therefore are independent inventions. In addition, these species are not obvious variants of each other based on the current record. See MPEP 802.01 and 806.06. 

SPECIES B: claims 18-19 recite patentably distinct species of “wherein the actuation controller is configured and arranged to” with species to modulate the flow rate of the agent. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below:

xiii. “dynamically modulate the flow rate based on an ECG signal from the vascular system” (claim 19)
The species are independent or distinct because they are directed to controller configured to use different specific techniques to perform the modulation of the agent within the blood stream using the actuation controller that would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h).
The disclosed species under the claimed genus of “the actuation controller” as being configured and arranged are not connected in any of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect under the disclosure, and therefore are independent inventions. In addition, these species are not obvious variants of each other based on the current record. See MPEP 802.01 and 806.06. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Eric J. Curtin on January 18, 2022, no provisional election was made since Attorney requested to view the restriction/election requirements and the rational for them. Therefore the telephone call did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793